Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2021, has been entered.
 
Claim Objections
Claims 1, 3, 5-6 and 8-9 are objected to because of the following informalities:
In claim 1, paragraph 6, the limitation of “wherein the oxide recess region formed in a layer adjacent to and on top of a topmost nanosheet of the plurality of nanosheets contacts the gate and one of the first epitaxy region or the second epitaxy region,” is objected to because the limitations of “the first epitaxy region” and “the second epitaxy region” lack antecedent basis.  To correct this antecedent basis issue, the examiner suggests moving this limitation to end of the ninth paragraph, after the recitation of “a first and a second epitaxy on one or more portions of the substrate.”
Claims 3, 5-6 and 8-9 depend from claim 1, and thus, are also objected to for the same issues.
Allowable Subject Matter
Claims 1, 3, 5-6, and 8-9 are objected to for the formal matter discussed in the objections above, but would be allowable if claims are amended according to the examiner’s suggestions.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 1, 3, 5-6, and 8-9, the prior art of record neither teaches nor renders obvious all the limitations of the base claim 1, including: a first and a second epitaxy on one or more portions of the substrate, wherein the oxide recess region, formed in a layer adjacent to and on top of a topmost nanosheet of the plurality of nanosheets, contacts the gate and one of the first epitaxy region or the second epitaxy region.
Conclusion
This application is in condition for allowance except for the following formal matters: 
See Claim Objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUL KALAM whose telephone number is (571)272-8346.  The examiner can normally be reached on 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis, can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ABUL KALAM/Primary Examiner, Art Unit 2829